Citation Nr: 1635541	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with renal disease.

2.  Entitlement to service-connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, with renal disease.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of (1) entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with renal disease, and (2) entitlement to service-connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, with renal disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for tinnitus.  He attributes his tinnitus to loud military noise exposure while serving in the Army.

As an initial matter, the Veteran's service treatment records, including his September 1965 induction examination and his May 1968 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus. However, the Veteran's Report of Separation, Form DD-214, confirms that he was stationed in the Republic of Vietnam from November 1965 to November 1967.  These records also reflect that he performed the duties of a Canoneer and a Field Artillery Crewman while on active duty.  The Veteran's duties involved firing large guns and likely exposed him to loud noise during his military service.  As the Veteran's statements about in-service noise exposure are consistent with his circumstances of service and because the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure. 

The Veteran's post-service VA treatment records show that he denied having tinnitus when he was evaluated in September 2011.  The Veteran filed his present claim seeking entitlement to service connection for tinnitus in July 2011.  
In January 2012, the Veteran underwent a VA audiological examination.  During that examination, the Veteran reported experiencing tinnitus once or twice per week for 30 second durations each time.  After reviewing the claims file and evaluating the Veteran, the VA examiner opined that the Veteran has a diagnosis of clinical hearing loss (not related to military service) and that his tinnitus is "at least as likely as not" a symptom associated with that hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Regarding the Veteran's noise exposure, the examiner noted that the Veteran had normal hearing documented in both ears at the time of his separation from military service and that there was no evidence of chronicity or continuity of care during the greater than forty year time span since military separation.  The examiner further noted that the Veteran had a history that was "significant for civilian occupational noise exposure."

In April 2012, a supplemental medical opinion clarifying the etiology of the Veteran's tinnitus was obtained.   In particular, the VA audiologist opined that the Veteran's tinnitus is "as likely as not" associated with the Veteran's hearing loss which is "not likely" associated with military noise exposure.  The examiner observed that the Veteran presents with a history of long-term civilian noise exposure which may be associated with his tinnitus.  The examiner concluded that the Veteran's "tinnitus may be attributable to his 40-year exposure to noise associated with the furniture industry." 

In his May 2012 notice of disagreement, the Veteran indicated that he had ringing in his ears when he was in the Army.  He stated, "I did not know what it was at the time when I was released from the Army and they examined me . . . ."

In August 2012, the Veteran received treatment at the VA eye clinic.  During that evaluation, the Veteran denied having any tinnitus.  

In an October 2012 statement, the Veteran asserted that he experienced ringing in his ears when he was performing artillery duties.  He indicated that he still "deals with these symptoms."

In his December 2013 substantive appeal to the Board, the Veteran claimed that he began noticing ringing in his ears while on active military duty but that he did not realize what it was at that time.  He stated that his military years included a lot of time on the artillery range and excessive combat noise.  He further asserted that his years spent the furniture industry involved working in an assembly room which was "away from the noises of the heavy machinery used in furniture making."

As recently as June 2014, the Veteran reported during an evaluation that he experiences tinnitus episodes daily since he served in Vietnam.  He described these episodes as lasing approximately two minutes in duration each time.  The VA audiologist diagnosed the Veteran as having bilateral sensorineural hearing loss and bilateral tinnitus. 

In May 2016, the Veteran testified at a hearing before the Board.  He asserted that he first noticed ringing in his ears when he fired large guns, including 105 howitzers, as part of his training and artillery duties in the Army.  He described the noise exposure from these guns as a "sharp, really booming noise."  He also indicated that he has continued to experience ringing in his ears since service.  He further testified that he worked for a furniture manufacturer after service and that he built furniture in a "cabinet room" and not a noisy "machine room."  

Based on a longitudinal review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  The Board acknowledges the opinions of the January 2012/April 2012 VA examiner.  However, the Board also observes that the Veteran has consistently stated that he was aware of ringing in his ears during his military service and that the ringing has continued since that time.  The Veteran's statements about noise exposure resulting from his artillery training and duties are competent and credible evidence regarding his in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he separated from active duty service.  See Layno, 6 Vet. App. at 469-470; Charles, 16 Vet. App. at 374.  Moreover, the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Following its review of the record, the Board has determined that further action by the originating agency is required before the Board decides the appeal.

A.  Erectile Dysfunction

In January 2012, the Veteran underwent a VA diabetes examination.  In the corresponding examination report, the VA examiner indicated that the Veteran had erectile dysfunction that was "at least as likely as not" due to diabetes mellitus, type II.

In April 2012, the Veteran presented for a follow-up VA male reproductive system examination.  In the examination report, the VA examiner indicated that the Veteran had erectile dysfunction but that his erection problem preceded his diabetes mellitus, type II, and was therefore "less likely than not" related to that diabetes mellitus, type II.

Given the conflicting evidence of record, the Veteran must be afforded an appropriate VA examination to ascertain the etiology of the Veteran's erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  After reviewing the evidence of record and conducting a thorough evaluation of the Veteran's erectile dysfunction, the examiner must render a medical opinion addressing whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected diabetes mellitus, type II, with renal disease.

B.  Kidney Stones

Initially, the Board notes that the RO's March 2012 rating decision granted the Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II, with renal disease.  This grant of benefits was based on the Veteran's exposure to herbicides while stationed in the Republic of Vietnam. 

In February 2015, the Veteran was afforded a VA kidney examination.  During that examination, the VA examiner reported that the Veteran had seen an urologist for treatment and management of kidney stones.

At his May 2016 hearing before the Board, the Veteran testified that he began having kidney stones around 1991.  He also testified that he believed these kidney stones were the result of his service-connected diabetes mellitus, type II, with renal disease.  Alternatively, he claimed that his kidney stones were related to his service in Vietnam, including in-service herbicide exposure.

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 83.

To date, the Veteran has not been afforded a VA examination regarding his kidney stones.  Accordingly, the Veteran must be provided an appropriate VA examination addressing the nature and etiology of his kidney stones.  Id.  After reviewing the evidence of record and conducting a thorough evaluation of the Veteran's kidney stones, the examiner must render a medical opinion addressing whether there is any relationship between the Veteran's kidney stones and military service, including herbicide exposure in Vietnam.  The examiner must also opine as to whether there is any relationship between the Veteran's kidney stones and his service-connected diabetes mellitus, type II, with renal disease.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's erectile dysfunction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the record, to include the Veteran's statements and testimony, and the examination of the Veteran, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's erectile dysfunction was (1) proximately caused by or (2) aggravated by his service-connected diabetes mellitus, type II, with renal disease.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

A complete rationale for all proffered opinions must be provided.  

3.  Additionally, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's kidney stones.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following the review of the record, to include the Veteran's statements, and the examination of the Veteran, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's kidney stones began during, was caused by, or is otherwise etiologically related to his military service, including his conceded exposure to herbicides in Vietnam.  The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's kidney stones are (1) proximately caused by or (2) aggravated by his service-connected diabetes mellitus, type II, with renal disease.  "Aggravation" is defined as a permanent worsening beyond the natural progression of the disability.  

The examiner is advised that, even if the Veteran does not currently have any kidney stones, the above-requested opinions should be rendered with respect to any kidney stones that were diagnosed during the appeal period.

A complete rationale for all proffered opinions must be provided.  
4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Finally, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


